                    Case 20-10953-LSS         Doc 48        Filed 04/30/20       Page 1 of 15



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    SureFunding, LLC,1                                          Case No. 20-10953 (LSS)

                           Debtor.                              Re: D.I. 45



                  ORDER APPROVING STIPULATION AND PROTECTIVE ORDER
             IT IS HEREBY ORDERED THAT:

             1.     The Stipulation and Protective Order attached hereto as Exhibit 1 (the “Stipulated

Protective Order”) is APPROVED and entered as an Order of this Court

             2.     Pursuant to Rule 9018-1(c) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware, Parties to the

Stipulated Protective Order are authorized to file confidential documents under seal without the

requirement of filing a separate motion to that effect.

             3.     This Court shall retain jurisdiction over all matters arising from or relating to the

interpretation or implementation of this Order or the Stipulated Protective Order.




1
 The last four digits of the Debtor’s taxpayer identification number is 7898. The Debtor’s headquarters and service
address is 6671 Las Vegas Blvd., Suite 210, Las Vegas, NV 89119.
109944045.v2                                            4
109996815.v1
               Case 20-10953-LSS   Doc 48   Filed 04/30/20   Page 2 of 15


                                   Exhibit 1




109944045.v2
109996815.v1
                   Case 20-10953-LSS          Doc 48        Filed 04/30/20       Page 3 of 15



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    SureFunding, LLC,1                                          Case No. 20-10953 (LSS)

                            Debtor.



                             STIPULATION AND PROTECTIVE ORDER

             This Stipulation and Protective Order (the “Protective Order”) is entered into by and among

SureFunding, LLC, as debtor and debtor-in-possession (the “Debtor”), Brett Hatton; Earl Coronel;

Autumn Wind Global Multi-Strategies Fund, LP; Damon Gersh; Jason Eckenroth; Sherri R. Sands,

as Trustee of The Sherri R. Sands Revocable Trust; Glickfield Capital Management, LLC FBO M.

Glickfield Dynasty Trust; Glickfield Capital Management, LLC FBO Cheryl Newmark; Glickfield

Capital Management, LLC FBO Marla Schram; Carrickfergus Investments Limited; Stephane

Carnot, as Trustee of the Carnot Family Trust; Dorsey and Whitney Trust Co., LLC, as Trustee of

the Dylan Taylor 2011 Grantor Trust; ESECO, LLC; Sequris Group, LLC; Matthew Briggs, as

Trustee of The Briggs Management Trust; Michael Rubenstein; June Farmer; Thomas Carl Myers;

Richard L Rogers; Neal J. Glickfield, as Trustee of the Neal J. Glickfield 2018 Trust; Lineage,

LLC; Charles B. Chokel, as Trustee of the Charles B. Chokel Trust U/A 4/21/92; Brian Gray; HFJ

Investments I, LLC; Patricia B. Jones, as Trustee of the Patricia B Jones Revocable Trust; John B.

Shaw as Trustee of the John B. Shaw 2012 Family Grantor Trust; and 1086 LLC (collectively, the

“Noteholders”), through their respective counsel (each a “Party” and collectively, the “Parties”),

and shall govern the production, review and handling of materials produced by one Party to another

Party in the above-captioned bankruptcy case (the “Bankruptcy Case”), including any service of

document requests and otherwise as provided by the Federal Rules of Civil Procedure, the Federal

Rules of Bankruptcy Procedure, and the Local Rules of this Court (“Discovery Requests”).



1
 The last four digits of the Debtor’s taxpayer identification number is 7898. The Debtor’s headquarters and service
address is 6671 Las Vegas Blvd., Suite 210, Las Vegas, NV 89119.
109944045.v2                                            6
109996815.v1
                 Case 20-10953-LSS              Doc 48        Filed 04/30/20        Page 4 of 15


         To expedite the exchange of discovery materials, to facilitate the prompt resolution of

disputes over confidentiality, and to protect discovery material entitled to be kept confidential, the

Parties stipulate and agree as follows:

         1.       This Protective Order applies to any and all information, document or thing that has

been or will be produced in discovery or otherwise (the “Discovery Materials”) by a Party or a

non-Party2 (each a “Producing Party”), to any other Party or non-Party (each a “Receiving Party”)

in the Bankruptcy Case or any adversary proceeding in the Bankruptcy Case (collectively, the

“Proceedings”). Discovery Materials also shall include, without limitation, testimony adduced at

depositions; answers to interrogatories and requests for admission; documents and things produced
in discovery or voluntarily or pursuant to any other type of request (including any information,

documents and things provided via electronic access to data rooms or other hosted sites); and

documents and things provided pursuant to subpoena in connection with the Proceedings.

Discovery Materials shall also include all information, filings, documents, and things derived

from, based on or incorporating any of the foregoing material.

         2.       The Parties agree that the Parties shall submit this Stipulation and Protective Order

to serve as a stipulated protective order for governing exchanges of Discovery Material. The

Parties expressly agree to abide by the terms of this Stipulation and Protective Order pending

action by the Court to either enter or deny the same.

         3.       This Protective Order governs the production or provision of Discovery Materials

and does not affect, amend or modify any existing confidentiality agreements.
                                      Designating Discovery Material

         4.       Any Producing Party providing Discovery Materials may designate as

“Confidential” (thereafter, the “Designating Party”) that portion of any Discovery Material

produced or disclosed in the Proceedings (whether or not the Designating Party is the Party that



2
  Reference herein to “non-Parties” or a “non-Party,” or a “non-Party” becoming a “Party,” is for purposes of reference
in this Order only. All such references herein are not intended to reflect any agreement as to whether any “Party” is
or will become a “party,” or any “non-Party” will not be a “party,” in any case or other proceeding, or otherwise to
reflect any agreement as to the “party” or “non-party” status of any litigant.
                                                          7
109944045.v2
109996815.v1
               Case 20-10953-LSS         Doc 48       Filed 04/30/20    Page 5 of 15


produced or disclosed those Discovery Materials) that the Designating Party believes in good faith

meets the criteria in paragraph 6 below, provided that, Confidential Information shall not include:

        (a)    information that is at any time independently developed by the Receiving Party

               without use of or reliance upon any Discovery Materials;

        (b)    information that was, prior to disclosure, rightfully in the possession of the

               Receiving Party and not otherwise subject to a duty of confidentiality;

        (c)    information that is publicly available in substantially the same form in which it was

               provided by the Party producing or disclosing the information; and

        (d)    information that was, is, or becomes public knowledge, other than in violation of
               this Protective Order.

        6.     A Designating Party may designate as “Confidential” only Discovery Materials, or

any portion thereof, if it believes in good faith that such Discovery Material constitutes or includes

information that is proprietary or commercially sensitive, contains private personal information,

contains non-public financial information, or is subject to protection under applicable law or

regulation (“Confidential Information”). Confidential Information includes, but is not limited to,

the following types of information:

        (a)    non-public information that is of a personal nature;

        (b)    non-public information that is of a business, financial, or commercial nature;

        (c)    non-public information that constitutes confidential research or business

               development, confidential technical information and data, or trade secrets;
        (d)    non-public information relating to finances, employee compensation, or taxes

               concerning one or more of the Parties, its affiliates, employees, or clients;

        (e)    information that is not generally known to persons other than the Designating Party

               and its representatives, agents, employees and affiliates, including, without

               limitation, information about products, processes, operations, computer programs,

               marketing, business plans, accounting records, customer lists, supplier lists,
               formulae, collection, tabulation and analyses of data, materials, working papers,

               plans, devices, research and methods of doing business; and

109944045.v2                                      8
109996815.v1
               Case 20-10953-LSS         Doc 48        Filed 04/30/20   Page 6 of 15


        (f)     information that a Party is required by contract, law or regulation to protect from

                disclosure.

        7.      Where practicable given the circumstances and timing of productions, the

Designating Party shall designate Discovery Materials as Confidential by applying the legend

“Confidential” to the Discovery Materials. In the case of data stored in electronic form, the legend

shall be printed on the cover or container of the disk, tape or other medium in which the electronic

data is produced, and on each page of each document produced (except in the case of spreadsheet

files and PowerPoints produced in native format, which may be designated by adding the word

“Confidential” to the electronic file name and applying such legend to any slip sheet indicating the
presence of a native file in a production). In the case of Discovery Materials provided via

electronic access to data rooms or other hosted sites (or other circumstances where applying a

legend to the Discovery Materials is not practicable), a blanket designation may be provided by

email or other written notice. Where the Designating Party was not the Party that produced or

disclosed the Discovery Materials, the Designating Party shall designate Discovery Materials as

Confidential by written notice to the other Parties.

                             Non-Disclosure of Confidential Information

        8.      Any Discovery Material designated “Confidential” (Confidential Information) may

be used only in connection with the Bankruptcy Case. In no instance may Confidential Information

be used for any other purpose, including, without limitation, any business or commercial purpose

or any other litigation.
        9.      Confidential Information shall be maintained in confidence and shall not be shared

by any Receiving Party that receives the Confidential Information with any person other than:

        (a)     the Receiving Party’s counsel (including in-house and local counsel) participating

                in the Proceedings and their legal, clerical, or support staff, including temporary or

                contract staff and service vendors (including outside copying and litigation support

                services);




                                                  9
109944045.v2
109996815.v1
               Case 20-10953-LSS         Doc 48       Filed 04/30/20   Page 7 of 15


        (b)    the Receiving Party’s present or former officers, directors, trustees, partners,

               members or employees whose review of the Confidential Information is necessary

               (as determined in the reasonable discretion of the Receiving Party) for the

               Proceedings;

        (c)    the Receiving Party’s affiliates and such affiliates’ managers, administrators,

               present or former officers, directors, trustees, partners, or employees whose review

               of the Confidential Information is necessary (as determined in the reasonable

               discretion of the Receiving Party) for the Proceedings, in which case each such

               affiliate will be bound by the provisions of this Protective Order, and the Receiving
               Party will be responsible for any violations of the Protective Order by its affiliates;

        (d)    expert witnesses or consultants who are employed or retained by the Receiving

               Party or its counsel in connection with the Proceedings, provided that counsel, in

               good faith, requires their assistance, and further provided that any report created by

               such expert or consultant relying on or incorporating Confidential Information in

               whole or in part shall be designated as Confidential Information by the Party

               responsible for its creation;

        (e)    any author or original recipient of the Confidential Information;

        (f)    deponents and witnesses or prospective witnesses in the Proceedings, where such

               disclosure is reasonably necessary for the purposes of trial preparation, factual

               investigation, or discovery;
        (g)    the Court and its personnel, subject to paragraph 12 below;

        (h)    court reporters, their staffs and professional vendors to whom disclosure is

               reasonably necessary for purposes of the Proceedings;

        (i)    the United States Trustee for the District of Delaware (the “U.S. Trustee”), and his

               counsel and support staff; and

        (j)    any other person, with the express written authorization of the Designating Party,
               or upon order of the Court.



109944045.v2                                     10
109996815.v1
               Case 20-10953-LSS         Doc 48       Filed 04/30/20   Page 8 of 15


        10.    Depositions.    During any deposition or interview, if counsel for any Party

reasonably believes that any answer to a question will result in the disclosure of Confidential

Information, counsel may require that all persons other than the reporter, counsel and individuals

entitled to view the Confidential Information leave the room during the relevant portion of the

deposition or interview. Any Party shall have the right to designate, on the record or by written

notice within fourteen (14) days following receipt of the final transcript of the deposition, any

portion of the deposition transcript as Confidential Information, subject to the guidelines

established in paragraphs 5 and 6 above. Transcripts of testimony or portions thereof so designated

may, at the option of any Party, be appropriately marked and bound separately. Until a transcript
or portion thereof has been designated Confidential, it shall not be deemed to be subject to this

Protective Order.

        11.    Non-Disclosure Declaration. With the exception of court reporters, counsel for a

Receiving Party shall provide a copy of this Protective Order to a representative of any professional

firm or individual who is retained in connection with the Proceedings and is otherwise entitled to

receive Confidential Information pursuant to the terms of this Protective Order (the “Permitted

Recipients”). Prior to receipt of any Confidential Information, the Permitted Recipients shall

submit a Declaration to the Parties to the effect that the Permitted Recipients agree to be bound by

the terms of this Protective Order.

        12.    Filing of Confidential Information. The Bankruptcy Court’s approval and entry of

an order approving this Protective Order shall constitute authority pursuant to Local Rule 9018-
1(c) for the Parties to file Confidential Information documents under seal without the necessity of

filing a separate motion. As set forth in Local Rule 9018-1(b) and (c), if Confidential Information

is to be filed with the Bankruptcy Court, it shall be filed in a prominently marked envelope with a

cover sheet attached containing the caption, title of the document to be filed under seal, docket

number of the order entered by the Bankruptcy Court approving this Protective Order, and the

legend “CONFIDENTIAL TO BE KEPT UNDER SEAL” or with such other markings as required
by the Court’s rules. Where possible, only those portions of the filings with the Court that disclose


                                                 11
109944045.v2
109996815.v1
               Case 20-10953-LSS         Doc 48       Filed 04/30/20   Page 9 of 15


Confidential Information shall be redacted and filed under seal. This Paragraph is without

prejudice to the right of any party to move upon notice to the applicable Party to unseal any papers

filed under seal.

        13.       Disclosure in Court Proceedings. Counsel (including counsel to the U.S. Trustee)

shall confer on such procedures as are necessary to protect the confidentiality of Confidential

Information used in open court in the Proceedings, and in the event counsel cannot agree on such

procedures, the question shall be submitted to the Court for resolution. In the event of such a

dispute, the Designating Party shall bear the burden of proving that the Discovery Materials in

question are entitled, under applicable law, to protection from disclosure in the context of a court
proceeding.

        14.       The U.S. Trustee. Nothing herein shall prevent the U.S. Trustee from disclosing

Confidential Information for civil or criminal law enforcement purposes, whether informally or in

compliance with a subpoena or court order. To the extent that Confidential Information is sought

from the U.S. Trustee pursuant to any request under the Freedom of Information Act, the Privacy

Act, or other applicable law requiring disclosure, or informal requests from other government

agencies, prior to the disclosure of any Confidential Information, the U.S. Trustee shall provide

the Designating Party with prompt written notice to give the Designating Party an opportunity to

object to the disclosure of any specific portion of the Confidential Information. If the Designating

Party does not object within seven days after the date of the U.S. Trustee’s written notice, then the

U.S. Trustee may disclose the Confidential Information. If the Designating Party objects, then the
U.S. Trustee will not disclose the Confidential Information until either (a) a consensual resolution

is reached or (b) the Designating Party obtains relief from the Court; provided, however, that the

U.S. Trustee may disclose the Confidential Information if a resolution has not been reached and

the Court has not entered an order restricting disclosure within 14 days after the U.S. Trustee’s

written notice.

        15.       Use Of Non-Confidential Material: To the extent that any Party has documents or
information that (i) are received or become available to a Party on a non-confidential basis not in

violation of an obligation of confidentiality to any other person; (ii) were independently developed

109944045.v2                                     12
109996815.v1
               Case 20-10953-LSS         Doc 48     Filed 04/30/20      Page 10 of 15


by such Party without violating its obligations hereunder; or (iii) are published or become publicly

available in a manner that is not in violation of this Order or of any obligation of confidentiality to

any other person, including a Party (collectively “Non-Confidential Material”), nothing in this

Protective Order shall limit a Party’s ability to use Non-Confidential Material in a deposition,

hearing, trial or otherwise in connection with the Proceedings. Nothing in this Protective Order

shall affect the obligation of any Party to comply with any other confidentiality agreement with,

or undertaking to, any other person or Party, including, but not limited to, any confidentiality

obligations arising from agreements entered into prior to these Proceedings.

        16.     Disputes over Designation of Discovery Materials. In the event that any Party
objects to any designation of testimony or Discovery Materials as Confidential Information (the

“Objecting Party”), the Objecting Party shall first raise the objection with the Designating Party in

writing, and confer in good faith to attempt to resolve any dispute respecting the terms or operation

of this Order. If those efforts are unsuccessful, the Objecting Party may seek a ruling from the

Court on an expedited basis that such information should not be treated as Confidential

Information. No Confidential Information shall be filed in the public record prior to such a

determination by the Court. In the event of such a dispute, the Designating Party shall bear the

burden of proving that the Discovery Materials in question are entitled to protection from

disclosure. In connection with any request for relief concerning the propriety of a “Confidential”

designation, the Designating Party shall bear the burden of proof.

        17.     No Waiver. The failure to designate any Discovery Materials as Confidential does
not constitute a waiver of such claim. If at any time any of the Parties determines or realizes that

certain testimony or some portion of Discovery Materials that was previously produced should be

designated as Confidential Information, that Party may notify all of the other Parties in writing,

and such designated testimony or portion of Discovery Materials will thereafter be treated as

Confidential Information under the terms of this Protective Order. In the event of a change in

designation, upon reasonable request, the Designating Party (at its cost) shall provide substitute
copies of the Discovery Materials in question bearing an updated legend, in accordance with


                                                  13
109944045.v2
109996815.v1
               Case 20-10953-LSS        Doc 48    Filed 04/30/20      Page 11 of 15


paragraph 6 hereof. If such information has been disclosed by a Receiving Party between the time

of production or receipt of the transcript containing the testimony and the time at which a Party

gives notice that the Discovery Materials are to be designated as Confidential Information, such

disclosure does not constitute a violation of this Protective Order. Furthermore, no disclosure,

production or exchange of Discovery Materials in this case shall constitute a waiver of any

applicable attorney-client privilege, any applicable work product protection, any privilege or

protection under the joint defense or common interest doctrines, or any other privilege in this or

any other federal or state proceeding under any circumstances.

        18.     Inadvertent Production. In the event that any Party inadvertently produces any
material that it determines is privileged or otherwise immune from discovery, in whole or in part,

pursuant to the attorney-client privilege, work product doctrine, common interest doctrine, joint

defense doctrine, or any other applicable privilege or protection from disclosure (the

“Inadvertently Producing Party”), such materials (“Protected Information”) may be retrieved by

the Inadvertently Producing Party by giving written notice to the other Parties receiving such

Protected Information. Inadvertent production of Protected Information shall not be deemed a

waiver of, or estoppel as to, any privilege or protection from disclosure or any claim asserted by

the Inadvertently Producing Party that the materials in question constitute Protected Information.

Upon receipt of written notice that an Inadvertently Producing Party intends to retrieve Protected

Information, the other Parties or any other persons who have received a copy of the Protected

Information shall promptly return all copies of such Protected Information to the Inadvertently
Producing Party or have all such copies destroyed. The Inadvertently Producing Party shall

provide a privilege log that specifically identifies each of the inadvertently disclosed document(s)

and/or information, and discloses all persons to whom the document and/or information has been

disclosed at any time. If the receiving party disagrees with the claim of privilege or work-product

protection as to an inadvertently disclosed and/or produced document and/or information, the

receiving party may seek relief from the Court. The terms of this paragraph shall not be deemed a
waiver of the other Parties’ right to challenge the Inadvertently Producing Party’s designation of

materials as Protected Information (provided, however, that any such challenge to the designation

109944045.v2                                     14
109996815.v1
               Case 20-10953-LSS        Doc 48     Filed 04/30/20      Page 12 of 15


may be made only following the return of such identified documents to the Inadvertently

Producing Party or destruction of such documents). The Parties shall not use any inadvertently

produced Protected Information, or information gleaned exclusively from any inadvertently

produced Protected Information, in connection with the Proceedings or any other actions, unless

the designation of such information as Protected Information is successfully challenged in Court.

        19.     No Bar Against Seeking Further Protection. Nothing in this Protective Order shall

be construed as preventing any Party from seeking further protection for or disclosure of any

Discovery Material.

        20.     No Admission Regarding Admissibility or Relevancy. Nothing in this Protective
Order shall be construed to affect in any way the admissibility or relevance of any Discovery

Material or other evidence.

        21.     Reservation of Rights. Nothing in this Protective Order shall constitute:

        (a)     an order of the Court directing the parties to produce any documents or supply any

                information or testimony in discovery not otherwise agreed upon or required by the

                Court;

        (b)     a waiver by any person or party of any right to object to or seek a further protective

                order with respect to any discovery request in this or any other action; or

        (c)     a waiver of any claim of immunity or privilege with regard to any testimony,

                documents or information.

        22.     Obligations Following Conclusion of the Proceedings. Within sixty (60) calendar
days after receiving notice of an entry of an order, judgment or decree finally disposing of the

Proceedings and any related litigation, including the exhaustion of all possible appeals and other

review, the Parties shall, upon written request by any Designating Party, either: (a) return all

Confidential Information and all copies thereof (including summaries and excerpts and including

all such material provided by a Party to any other persons, whether or not in accordance herewith)

to counsel for the Party that produced or disclosed such materials; or (b) destroy or cause to be
destroyed all Confidential Information. As to documents that have been received or stored


                                                 15
109944045.v2
109996815.v1
               Case 20-10953-LSS        Doc 48     Filed 04/30/20     Page 13 of 15


electronically and that cannot reasonably be returned, deleted or destroyed, the recipient must take

reasonable measures to ensure that unauthorized persons do not have access to Confidential

Information. Notwithstanding the foregoing, counsel to any Party shall be entitled to retain court

papers, deposition and court transcripts and attorney work product that refer to or relate to

Confidential Information. Additionally, the Parties and Permitted Recipients shall be entitled to

maintain Confidential Information to the extent required by law or regulation (including

regulations of a stock exchange or a self-regulatory body), or internal document retention policies;

provided, however, that such information shall remain subject to the terms of this Protective Order

        23.     Binding Effect. The provisions of this Protective Order shall, absent an agreement
in writing of the Parties, or further order of the Court, continue to be binding throughout the

conclusion of the Proceedings, including without limitation any appeals therefrom. The final

termination of the Proceedings and the Debtor’s emergence from bankruptcy, through plan

confirmation or dismissal, shall not relieve counsel or other persons obligated hereunder from their

responsibility to maintain the confidentiality of Confidential Information pursuant to this

Protective Order.

        24.     Advice of Counsel. Nothing herein shall prevent or otherwise restrict counsel from

rendering advice to their clients in connection with the Proceedings and, in the course thereof,

relying on examination of Discovery Materials.

        25.     Prior Agreements. The Parties agree that the provisions and requirements set forth

in this Protective Order supersede all prior agreements with respect to the confidentiality of the
Discovery Material.

        26.     Continuing Jurisdiction. This Court retains exclusive jurisdiction to enforce,

modify, or vacate all or any portion of this Protective Order upon appropriate motion by a party in

interest. Nothing herein shall preclude any party from seeking to amend or modify the terms of

this Protective Order upon appropriate motion and order of the Court.




109944045.v2                                     16
109996815.v1
               Case 20-10953-LSS   Doc 48    Filed 04/30/20    Page 14 of 15



 Dated: April 29, 2020                       FOX ROTHSCHILD LLP

                                             /s/ Thomas M. Horan
                                             Thomas M. Horan (DE Bar No. 4641)
                                             Daniel B. Thompson (DE Bar No. 6588)
                                             919 N. Market St., Suite 300
                                             Wilmington, DE 19899-2323
                                             Telephone: (302) 654-7444
                                             E-mail: thoran@foxrothschild.com
                                             E-mail: danielthompson@foxrothschild.com

                                             Michael A. Sweet (admitted pro hac vice)
                                             325 California St., Suite 2200
                                             San Francisco, CA 94104-2670
                                             Telephone: (415) 364-5560
                                             E-mail: msweet@foxrothschild.com

                                             Gordon E. Gouveia (admitted pro hac vice)
                                             321 N. Clark St., Suite 1600
                                             Chicago, IL 60654
                                             Telephone: (312) 980-3816
                                             E-mail: ggouveia@foxrothschild.com

                                             Proposed Counsel to the Debtor and
                                             Debtor-in-Possession




                                            17
109944045.v2
109996815.v1
               Case 20-10953-LSS   Doc 48    Filed 04/30/20    Page 15 of 15


 Dated: April 29, 2020                       BLANK ROME LLP

                                             /s/ Victoria A. Guilfoyle
                                             Victoria A. Guilfoyle (DE No. 5183)
                                             1201 Market Street, Suite 800
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 425-6400
                                             Email: vguilfoyle@blankrome.com

                                             William J. Dorsey (admitted pro hac vice)
                                             Paige B. Tinkham (admitted pro hac vice)
                                             Kenneth J. Ottaviano (admitted pro hac vice)
                                             444 West Lake Street, Suite 1650
                                             Chicago, Illinois
                                             Telephone: (312) 776-2512
                                             Email: wdorsey@blankrome.com
                                             Email: ptinkham@blankrome.com
                                             Email: kottaviano@blankrome.com


                                             Counsel for the Noteholders




                                                 LAURIE SELBER SILVERSTEIN
       Dated: April 30th, 2020                   UNITED STATES BANKRUPTCY JUDGE
109944045.v2
       Wilmington, Delaware                 18
109996815.v1
